DETAILED ACTION
This Office Action is in response to the remarks entered on 08/25/2021. Claims 1, 8 and 15 were amended. Claims 19-23 were added. Claims 4, 7, 11, 14, 17 were cancelled.
Claims 1-23 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In reference to Applicant’s arguments about 103 rejection:
Claims 1, 2, 8, 9, and 15 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Lin eta (WO Patent Application Publication No. 2016182671, hereinafter "Lin") in view of Li eta (U.S. Patent No. 10,929,744, hereinafter "Li"). 
Claims 4-7, 11-14, 17, and 18 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Lin in view of Li and further in view of Jiantao eta ("Going Deeper with Embedded FPGA Platform for Convolutional Nueral Network," hereinafter "Jiantao"). Claims 4, 7, 11, 14, and 17 have been canceled; therefore, the rejection of claims 4, 7, 11, 14, and 17 is moot. Subject matter of claims 4, 11, and 17, however, has been incorporated into independent claims 1, 8, and 15, respectively; therefore, the rejection of claims 4, 11, and 17 is addressed with respect to claims 1, 8, and 15. 

 calculat[ing] a point position in accordance with the numerical value in (i-1)th training with the floating-point number and a point position in accordance with the numerical value in ith training with the floating-point number; 
based on a change between the point position in the ith training and the point position in the (i-1)th training, switch[ing] from training with the floating-point number to training with the fixed-point number. 
As explained below, at least these features of claims 1, 8, and 15 distinguish over each of Lin, Li, and Jiantao, and thus over their combination. 
The Office Action acknowledges on page 13 that Lin and Li do not disclose these features, but asserts on pages 13-14 that Jiantao discloses these features on pages 29-30, Section 5.1, and FIG. 3 referring to Table 3 as "showing a result of training of floating point CNN model including a different result of different position point (Exp-point) of floating point." Applicant respectfully traverses. 
Table 3 appears to be directed to the accuracy of weighted data bits. Jiantao discloses in Section 5.2 that Table 3 shows the accuracy of results. Accuracy is not a "point position" as claimed. Thus, at least the noted features of claims 1, 8, and 15, namely, 
 
 

 
calculat[ing] a point position in accordance with the numerical value in (i-1)th training with the floating-point number and a point position in accordance with the numerical value in ith training with the floating-point number; 
based on a change between the point position in the ith training and the point position in the (i-1)th training, switch[ing] from training with the floating-point number to training with the fixed-point number, also distinguishes over Jiantao. 
Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. In view of the distinction of claims 1, 8, and 15 noted above, at least one claimed element is not present in the asserted combination of references. Thus, the Office Action fails to establish a prima facie case of obviousness vis-a-vis claims 1, 8, and 15. Claims 2, 5, 6, 9, 12, 13, 15, and 18 (and, for that matter, new claims 19-23) ultimately depend from one of claims 1, 8, and 15 and so at least similarly distinguish over the asserted combination of references. 
In view of the foregoing, the rejections of claims 1, 2, 4-9, 11-15, 17, and 18 is improper. Accordingly, withdrawal of the rejection is respectfully requested. 
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument about Table 3 appears to be directed to the accuracy of weighted data bits. Jiantao discloses in Section 5.2 that Table 3 shows the accuracy of results. Accuracy is not a "point 
Applicant’s Argument: 
Claims 3 and 10 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Lin in view of Li and further in view of Darryl eta! ("Fixed Point Quantization of Deep Convolutional Networks," hereinafter "Darryl"). 
Claims 3 and 10 depend from independent claims 1 and 8, respectively. A basis of how Lin and Li are deficient vis-a-vis claims 1 and 8 has been explained above. The Office Action does not rely upon Darryl to compensate for these deficiencies. Thus, the noted features of claims 1 and 8 also distinguish over Darryl. 
Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. In view of the distinction of claims 1 and 8 noted above, at least one claimed element is not present in the asserted combination of references. Thus, the Office Action fails to establish a prima facie case of obviousness vis-a-vis claims 1 and 8. In view of the foregoing, the rejection of claims 3 and 10 is improper. Accordingly, withdrawal of the rejection is respectfully requested. 
Examiner’s Response: 
Regarding arguments about claims 3 and 10, examiner respectfully would like to remind applicant that Li in view of Lin and further in view of Jiantao teach each and every limitation of independent claims 1, 8 and 15. Therefore, the argument is not persuasive, the rejections of dependent claims are still maintained. 
Regarding to newly claims 19, 21, and 23 are being rejected under 35 U.S.C. 112(b), please see the rejection below for further detail. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 21 and 23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 19 recites “wherein the position point is calculated using an expression Q(WI) = Nwi - WL - 1, wherein Nw is a value rounded up to a nearest integer and WL is a width of data” in lines 2-3. However, the scope of “wherein the position point is calculated using an expression Q(WI) = Nwi - WL - 1, wherein Nw is a value rounded up to a nearest integer and WL is a width of data” is unclear. This does not seem to be a widely-used term of art, and the applicant does not seem to clearly define the term in 
The claim 21 is being rejected for the same reason of the claim 19.
The claim 23 is being rejected for the same reason of the claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 ,5, 6, 8, 9 , 12, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Patent No. 10929744-hereinafter, Li) in view of Lin et al. (PUB. No. WO 2016182671 – hereinafter, Lin) and further in view of Jiantao at al. (NPL- Going Deeper with Embedded FPGA Platform for Convolutional Neural Network - 1Department of Electronic Engineering, Tsinghua University- hereinafter-Jiantao.).
Regarding to claim 1, Li teaches […] 
in repeatedly training a given training model, repeatedly training the training model a given number of times by using a numerical value of a floating- point number, the numerical value being a parameter of the training model or training data of the training model, or any combination thereof (Li, [Column 2, lines 38-42], “computation of the weights of neural networks on conventional hardware platforms, such as CPU, uses 40 32-bit floating point numbers. Representing weight parameters with such many bits may consume large amount of storage and computing resources.” Examiner’s note, the weight parameter in floating point version is trained before it si converted into the fixed point number. LI further discloses the repeating of the training of the floating point parameter at [Column 15, lines 13-19], “Therefore, the ;
and after the training by using the numerical value of the floating-point number (Li, [Column 12, Fig. 9, lines 45-67], “As can be seen from FIG. 9, in Step 910, it converts weights of a trained deep neural network (e.g., LSTM network) to fixed-point numbers using the single value fixed-point conversion method described above, so as to obtain a fixed-point neural network… In Step 932, it updates the weight matrix of the original floating point neural network based on the floating point gradient and a learning rate. The above Steps 910 to 930 are performed iteratively until the floating point neural network achieves the desired accuracy.” Examiner’s note, the weight parameter in floating point is converted in to the fixed point version after the trained of the neural network),
repeatedly training the training model by using a numerical value of a fixed-point number corresponding to a numerical value of the floating-point number obtained by the training (Li, [Column 12, Fig. 9, lines 45-67], “As can be seen from FIG. 9, in Step 910, it converts weights of a trained deep neural network (e.g., LSTM network) to fixed-point numbers using the single value fixed-point conversion method described above, so as to obtain a fixed-point neural network… In Step 932, it updates the weight matrix of the original floating point neural network based on the floating point gradient and a learning rate. The above Steps 910 to 930 are performed iteratively until the floating point neural network achieves the desired accuracy.” Examiner’s note, .
However, Li teach does not teach a non-transitory computer-readable recording medium storing therein a program for causing a computer to execute a process, the process comprising:
On the other hand, Lin teaches a non-transitory computer-readable recording medium storing therein a program for causing a computer to execute a process, the process comprising (Lin, [Par.0011, lines 1-5], “A non-transitory computer-readable medium having program code recorded thereon for quantizing a floating point machine learning network to obtain a fixed point machine learning network using a quantizer when executed by a processor may include program code to select at least one moment of an input distribution of the floating point machine learning network.”):
Li and Lin are analogous in arts because they have the same filed of endeavor of training the floating point parameter and converted into the fixed point number.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Li’s method, further in view of Lin by having the non-transitory computer-readable to execute the process. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of training process  (Lin, [Par.0011, lines 1-5], “A non-transitory computer-readable medium having program code recorded thereon for quantizing a floating point machine learning network to obtain 
However, Li and Lin do not teach calculating a point position in accordance with the numerical value in (i-1)th training with the floating-point number and a point position in accordance with the numerical value in ith training with the floating-point number; based on a change between the point position in the ith training and the point position in the (i-1)th traininq, switchinq from traininq with the floatinq-point number to training with the fixed-point number; and in trainin the trainin model by usinc the numerical value of the fixed-point number, based on statistical information regarding a process using the numerical value of the fixed-point number, changing a point position in the fixed-point number and traininq the traininq model.
On the other hand, Jiantao teaches Jiantao teaches the process further comprising calculating a point position in accordance with the numerical value in (i-1) th training with the floating-point number (Jiantao, [Fig.3, Page 29], showing the training of the floating point CNN model through multiple layers (layer1-layerN), that is obviously including the (i-1) training at the current layer and I training for the next layer.)
and a point position in accordance with the numerical value in ith training with the floating-point number (Jiantao, [Table 3, page 30], showing a result of training of floating point CNN model including a different result of different position point (Exp_point ) of floating point.);
and based on a change between the point position in the ith training and the point position in the (i-1)th training (Jiantao, [Section 5.1] , “The data quantization phase aims to find the optimal fl for a set of feature maps between two layers. In this phase, the inter-mediate data of the fixed-point CNN model and the floating-point CNN model are compared layer by layer using a greedy algorithm to reduce the accuracy loss.” Examiner’s note, in order to optimize the accuracy loss, the training of the floating point model is compared layer by layer, therefore, the different or change of position point of the current layer and next layer is included.),
switching from training with the floating- point number to training with the fixed-point number ([Section. 5.1], “To convert floating-point numbers into fixed-point ones while achieving the highest accuracy, we propose a dynamic- precision data quantization strategy and an automatic workflow, as shown in Figure 3. Unlike previous static-precision quantization s- trategies, in the proposed data quantization flow, fl is dynamic for different layers and feature map sets while static in one layer to minimize the truncation error of each layer”).
 in training the training model by using the numerical value of the fixed- point number, based on statistical information regarding a process using the numerical value of the fixed-point number, changing a point position in the fixed- point number and training the training model (Jiantao, [Section 5, Fig.3], “on different quantization strategies and the trade-off between the bit length of fixed-point numbers and the accuracy. In this section, we propose a dynamic-precision data quantization flow and compare it with widely used static-precision quantization strategies.” Examiner’s note,  the weight of floating point number is convert into the .
Li, Lin and Jiantao are analogous in arts because they have the same filed of endeavor of training the floating point parameter and converted into the fixed point number.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Li and Lin’s method, further in view of Jiantao by switching the floating point parameter into the fixed point parameter. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of training and reduce the memory space, (Jiantao, [Section 5.1, rigth column, the first paragraph], “To convert floating-point numbers into fixed-point ones while achieving the highest accuracy”).
Regarding to claim 8, is being rejected for the same reason as the claim 1. 
Regarding to claim 15, is being rejected for the same reason as the claim 1.
Regarding to claim 2, Li teaches […]
the process further comprising in training the training model by using the numerical value of the fixed-point number (Li, [Column 12, Fig. 9, lines 45-67], “As can be seen from FIG. 9, in Step 910, it converts weights of a trained deep neural network (e.g., LSTM network) to fixed-point numbers using the single value fixed-point conversion method described above, so as to obtain a fixed-point neural network… In Step 932, it updates the weight matrix of the original floating point neural network based on the floating point gradient and a learning rate. The above Steps 910 to 930 are , 
calculating a point position in accordance with the numerical value in the training using the numerical value of the floating-point number (Li, [Column 6, lines 10-13] , “More specifically, fixed-point conversion includes: 1) determining bit width, such as 8 bit, 16 bit, etc.; and 2) specifying the position of decimal point, that is, selecting the position of decimal point according to actual needs” Examiner’s need, the converting floating point to the fixed point value including calculation of position of decimal point.), 
converting the numerical value of the floating-point number to a numerical value of a fixed-point number in accordance with the calculated point position (Li, [Column 6, lines 10-13] , “More specifically, fixed-point conversion includes: 1) determining bit width, such as 8 bit, 16 bit, etc.; and 2) specifying the position of decimal point, that is, selecting the position of decimal point according to actual needs” Examiner’s need, the converting floating point to the fixed point value including position of decimal point.),
and training the training model by using the numerical value of the fixed-point number (Li, [Column 12, Fig.9, lines 43-49], “shows the specific steps of a fixed-point training method according to the present disclosure. As can be seen from FIG. 9, in Step 910, it converts weights of a trained deep neural network (e.g., LSTM network) to fixed-point numbers using the single value fixed-point conversion method described above, so as to obtain a fixed-point neural network.”).
the non-transitory computer-readable recording medium according to claim 1, 
On the other hand, Lin teaches the non-transitory computer-readable recording medium according to claim 1, (Lin, [Par.0011, lines 1-5], “A non-transitory computer-readable medium having program code recorded thereon for quantizing a floating point machine learning network to obtain a fixed point machine learning network using a quantizer when executed by a processor may include program code to select at least one moment of an input distribution of the floating point machine learning network.”),
Li and Lin are analogous in arts because they have the same filed of endeavor of training the floating point parameter and converted into the fixed point number.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Li’s method, further in view of Lin by having the non-transitory computer-readable to execute the process. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of training (Lin, [Par.0011, lines 1-5], “A non-transitory computer-readable medium having program code recorded thereon for quantizing a floating point machine learning network to obtain a fixed point machine learning network using a quantizer when executed by a processor may include program code to select at least one moment of an input distribution of the floating point machine learning network.”).
Regarding to claim 9, is being rejected for the same reason as the claim 2. 
Regarding to claim 16, is being rejected for the same reason as the claim 2. 
Regarding to claim 5, Jiantao teaches the non-transitory computer-readable recording medium according to claim 1, the process further comprising each time training with the floating-point number is repeated, calculating, as the change, an absolute value of a difference between the point position in the ith training and the point position in the (i-1)th training (Jiantao, [Section. 5.1], “To convert floating-point numbers into fixed-point ones while achieving the highest accuracy, we propose a dynamic- precision data quantization strategy and an automatic workflow, as shown in Figure 3. Unlike previous static-precision quantization s- trategies, in the proposed data quantization flow, fl is dynamic for different layers and feature map sets while static in one layer to minimize the truncation error of each layer”.),
and when a value obtained by subtracting an absolute value of the difference calculated in previously repeating the training with the floating-point number from an absolute value of the difference calculated in currently repeating the training with the floating-point number is greater than a threshold, training the training model by using the numerical value of the fixed-point number in and after (i+1)th training (Jiantao, [Section 5.1], “
    PNG
    media_image1.png
    620
    712
    media_image1.png
    Greyscale

Examiner’s note, the equation 10 and 11 to optimize the accuracy loss, therefore that is obviously including the comparing of each layer and the absolute highest result will be chosen.).
Li, Lin and Jiantao are analogous in arts because they have the same filed of endeavor of training the floating point parameter and converted into the fixed point number.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Li and Lin’s method, further in view of Jiantao by training the numerical floating point value. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of training and reduce the memory space, 
Regarding to claim 12, is being rejected for the same reason as the claim 5. 
Regarding to claim 18, is being rejected for the same reason as the claim 5. 
Regarding to claim 6, Jiantao teaches the non-transitory computer-readable recording medium according to claim 2, wherein the training model is a neural network, the process further comprising, in calculating the point position in accordance with the numerical value in training using the numerical value of the floating-point number, for each layer of the neural network (Jiantao, [Section 5.1], 

    PNG
    media_image1.png
    620
    712
    media_image1.png
    Greyscale

Examiner’s note, the calculation of position point value of the floating point model by comparing the training of each layer in order to minimize the loss error, therefore, the greatest element will be selected among the element of the parameter vector of the layer as the recited limitation in claim 6 is obviously performed.),
Li, Lin and Jiantao are analogous in arts because they have the same filed of endeavor of training the floating point parameter and converted into the fixed point number.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Li and Lin’s method, further in view of Jiantao by training the numerical floating point value. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of training and reduce the memory space, 
Regarding to claim 13, is being rejected for the same reason as the claim 6. 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (PUB. No. WO 2016182671 – hereinafter, Lin) in view of Li et al. (Patent No. 10929744-hereinafter, Li) and further in view of Jiantao at al. (NPL- Going Deeper with Embedded FPGA Platform for Convolutional Neural Network - 1Department of Electronic Engineering, Tsinghua University- hereinafter-Jiantao.) and further in view of Darryl et al. (NPL--Fixed Point Quantization of Deep Convolutional Networks --.Qualcommm Research, San Deigo, CA- hereinafter-Darryl).
Regarding to claim 3, Lin, Li and Jintao do not teaches wherein the given number of times is a predetermined number of times.
On the other hand, Darryl teaches wherein the given number of times is a predetermined number of times (Darryl, [Page7], Table 7. CIFAR-10 classification error rate with different bit width combinations…Table 7 contains the classification error rate (in %) for the CIFAR-10 network after fine-tuning the model for 30 epochs. We experiment with different weight and activation bit-width combinations, ranging from .
Li, Lin, Jiantao and Darryl are analogous in arts because they have the same filed of endeavor of training the floating point parameter and converted into the fixed point number.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Li, Lin and Jiantao’s method, further in view of Darryl by having the predetermined number of times for the training process (Darryl, [Page7], Table 7. CIFAR-10 classification error rate with different bit width combinations…Table 7 contains the classification error rate (in %) for the CIFAR-10 network after fine-tuning the model for 30 epochs. We experiment with different weight and activation bit-width combinations, ranging from floating point to 4-bit, 8-bit, and 16-bit fixed point.” Examiner’s note, the number of time or epoch of the training that is set for 30 times.).
Regarding to claim 10, is being rejected for the same reason as the claim 3. 
Allowable Subject Matter
Regarding claims 19-23 :
Claims 19, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the 35 U.S.C. 112(b) rejections discussed above.
Claims 20 and 22 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T./Examiner, Art Unit 2126      

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128